DETAILED ACTION

Primary Examiner acknowledges Claims 21-40 are pending in this application, with Claims 21-40 having been newly added and Claims 1-20 having been cancelled by preliminary amendment on February 18, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “40” has been used to designate “middle housing” and “middle of the second housing”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “40” has been used to designate “middle housing” and “middle of the second housing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Bordewick et al. (2007/0277827) in view of Rudolph (5,538,000) and Hoffman (2007/0246045).
As to Claim 21, Bordewick discloses a respiratory apparatus (Figures 1 and 2) configured to supply a pressurized flow of respiratory gas (“The blower 14 is generally configured to generate a flow of pressurized air and/or other gas for a user's respiratory therapy.” Para 0031) to a patient’s airways, the respiratory apparatus (Figures 1 and 2) comprising: a flow generator (14, “The blower 14 is generally configured to generate a flow of pressurized air and/or other gas for a user's respiratory therapy.” Para 0031) configured to be mounted on a patient’s head (via 12, “The housing 12 is generally configured to be secured to the head of a user. In certain aspects, the housing 12 may be configured to be secured on one or both of the crown or the forehead of a user. The blower 14 is secured to the housing 12. The blower 14 is typically secured on or in the housing 12.” Para 0031) and pressurize the flow of respiratory gas; a mask 16 is generally configured to communicate pressurized air to the airways of a user. The mask 16 may be particularly configured to direct air from the air delivery passage 28 into airways of a patient. Typically, the mask 16 is secure over one or both of the mouth and the nose of a user.” Para 0031) configured to sealing engage the patient’s face; a conduit (18, “The flow of pressurized air is directed through an air delivery passage 28 to the mask 16. The air delivery passage 28 may be defined by the housing 12 and/or a delivery air delivery tube 18.” Para 0031) connecting the flow generator (14) to the patient interface (16) and being configured to deliver the pressurized flow of respiratory gas to the patient interface (16), wherein a pad (74) is provided between the flow generator (14) housing (12) and the patient’s head to “conform to the shape of the lower surface 24 of the housing 12… provide a cushion between the housing 12 and the head of a user.” (Para 0039).  Yet, does not expressly disclose the configuration of the conduit in a “a pair of conduits extending along the sides of the patient's face … wherein each conduit is held against the patient's face by headgear, and wherein each conduit is connected to the flow generator by a respective connector, each of the connectors being configured to reduce and/or isolate vibrations generated by the flow generator.”
Regarding the configuration of the “pair of conduits”, Rudolph teaches a similar respiratory apparatus to Bordewick having a flow generator (20, “a source of pressurized air 20 shown schematically in FIG. 3.” Column 3, Lines 60-65), a patient interface (13, “The system 1 generally comprises a primary conduit 5, an airflow distributor or manifold 6, a frontal conduit 7, a left side conduit 8, a right side conduit 9, a frontal strap 10, a left side strap 11, a right side strap 12 and a nasal mask 13.” Column 3, Lines 50-60) and a pair of conduits (any of 7/8, 7/9, a frontal conduit 7, a left side conduit 8, a right side conduit 9, a frontal strap 10, a left side strap 11, a right side strap 12 and a nasal mask 13.” Column 3, Lines 50-60) extending along the sides of the patient’s face (left side and right side), wherein the pair of conduits (8/9) are held against the patient’s face by headgear (11/12, “The system 1 generally comprises a primary conduit 5, an airflow distributor or manifold 6, a frontal conduit 7, a left side conduit 8, a right side conduit 9, a frontal strap 10, a left side strap 11, a right side strap 12 and a nasal mask 13.” Column 3, Lines 50-60) and each is connected to the flow generator (20, via 6 - “an airflow distributor or manifold 6” Column 3, Lines 50-60) by a respective connector (61/62, best seen Figure 4, “Front, left side, and right side tube connectors 60, 61, and 62 respectively project outward from the side wall 32 of the airflow distributor 6 in flow communication with the chamber 33. The front, left side and right side conduits 7, 8 and 9 are connected at one end thereof to the front, left side and right side tube connectors 60, 61 and 62 respectively.” Column 4, Lines 30-40, “the front, left side and right side tube connectors 60, 61 and 62 by interference or friction fit.” Column 4, Lines 60-65, “In use, breathable gas, such as air, under a controlled pressure is directed from the pressurized air source 20 through the primary conduit 5 to the airflow distributor 6. The gas is then directed through the tube connectors 60, 61 and 62 and the secondary conduits 7, 8 and 9 to the airtight chamber 71 formed by the mask 13 where the gas is then directed through the nostrils of the wearer under pressure to provide continuous positive airway pressure to the user to help prevent obstructive sleep apnea.” Column 5, Lines 15-25). Consequently, the resultant effect of 
Regarding the operation to “reduce and/or isolate vibrations generated by the flow generator”, Hoffman teaches a similar respiratory apparatus to both Bordewick and Rudolph including a flow generator (108, “the motor blower unit 108” Para 0048), a patient interface (88/86, “the nasal mask 86 illustrated in FIGS. 1-2 and 6-10 or as a pair of nasal prongs 88 illustrated in FIG. 6” Para 0036) and a conduit (70, “the patient hose 70 which the forces the nasal mask 86 into sealing engagement with the patient's face.” Para 0037) for facilitating the conveyance of cases from the flow generator (108) to the patient interface (86/88) via the conduit (70).  Hoffman clearly teaches the desire to reduce vibrations from the flow generator was a known problem.  Explicitly, Hoffman states “To minimize the transmission of vibration from the blower assembly to the vest assembly 32, the motor blower unit 108 may be mounted on a set of foam pads or rubber standoffs (not shown) to mechanically isolate the blower housing 110 from the device housing 96. Additionally, the bearing 122 assembly upon which the motor shaft and impeller 120 are rotatably supported are preferably precision bearings 122 and are mounted in an arrangement that minimizes lateral movement of the impeller 120 relative to the housing interior chamber or volute 112.” (Para 0048).  Consequently, to address these concerns to the vibration the use of “foam pads or rubber standoffs… to mechanically isolate the blower housing 110 from the device housing 96” was known.
In light of the teachings of Rudolph and Hoffman, it is clear the Rudolph provides a modification of Bordewick changing the conduit number and structural orientation to convey the gases to the patient orienting from a centrally mounted manifold, whilst, Hoffman provides 
Therefore it would have been obvious to one having ordinary skill in the art to modify the conduit of Bordewick to include a pair of conduits as taught by Rudolph to provide duplicity in the conveyance of fluid from the flow generator to the patient interface, and to modify the pad of Bordewick to include a series of pads as taught by Hoffman to attenuate the vibration of the housing as connected to the centrally mounted manifold of the conduit and flow generator housing. 
As to Claim 22, the modified Bordewick, specifically Hoffman teaches the configuration of the connectors being soft grommets (“the motor blower unit 108 may be mounted on a set of foam pads or rubber standoffs (not shown) to mechanically isolate the blower housing 110 from the device housing 96” Para 0048). The essence of being able to “minimize the transmission of vibration from the blower” requires the act of attenuation of forces which require elasticity; thus the concept of “soft” as well as the configuration of “grommet” is a known configuration suitable for imparting this action. 
As to Claim 23, the modified Bordewick, specifically Hoffman teaches the configuration of the connectors being bellows-type (“the motor blower unit 108 may be mounted on a set of foam pads or rubber standoffs (not shown) to mechanically isolate the blower housing 110 from the device housing 96” Para 0048). The essence of being able to “minimize the transmission of vibration from the blower” requires the act of attenuation of forces which 
As to Claim 24, the modified Bordewick, specifically Hoffman teaches the configuration of the connectors being of a soft material (“the motor blower unit 108 may be mounted on a set of foam pads or rubber standoffs (not shown) to mechanically isolate the blower housing 110 from the device housing 96” Para 0048). The essence of being able to “minimize the transmission of vibration from the blower” requires the act of attenuation of forces which require elasticity; thus the concept of “soft” or pliant in response to forces needing attenuation is a known configuration suitable for imparting this action. 
As to Claim 25, the modified Bordewick, specifically Hoffman teaches a conduit (70) constructed of silicone rubber (“The patient hose 70 is preferably flexible in nature and, in this regard, may be fabricated of polymeric material such as silicone rubber. The patient hose 70 may be formed of conventional CPAP tubing of a standard diameter. Such tubing material preferably has a smooth inner bore in order to eliminate air flow restrictions on the pressurized gas passing therethrough and to minimize noise produced by pressurized gas.” Para 0043), wherein the resultant effect is a flexible tube which can support the conveyance of gases. 
As to Claim 26, the modified Bordewick, specifically Rudolph teaches the flow generator (via 20) is configured to allow the patient to sleep on their side (left or right) without the position of the flow generator (via 20) on the patient's head being disturbed.  Explicitly, the configuration of the patient sleeping on either the left or right side still provides at least 2 of the 3 conduits of Rudolph suitable for the conveyance of gases to the patient. 
lower housing surface 24 may be flat, may include one or more curves 78 or may be otherwise shaped or configured as will be recognized by those skilled in the art upon review of the present disclosure.” Para 0036 wherein “a curve 78 or one or more flexible sections or hinges to permit the lower housing surface 24 to be more closely contoured to the shape of the head of a user.” Para 0037; also see: “The base 30 defines a lower surface 24 configured with a downward curve 78 toward the front portion to conform to the shape of head between the forehead and crown.” Para 0056; “The housing 12 defines a lower surface 24 configured with an approximately ninety (90) degree curve 78 to conform to the shape of head between the forehead and crown.” Para 0057) from a posterior side to an anterior side. 
As to Claim 28, the modified Bordewick, specifically Bordewick discloses the head engaging side (24) of the flow generator (14) is curved in a lateral direction from the right side to the left side (best seen Figure 4B). 
As to Claim 29, the modified Bordewick, specifically Rudolph teaches the patient interface (13) is a nasal mask (best seen Figures 1-3).
As to Claim 30, the modified Bordewick, specifically Bordewick discloses the patient interface (16) comprising nasal pillows (56, “The one or more mask outlets 46 may include one or more mask seals 56 to sealingly engage aspects of the user's anatomy. In certain aspects, the mask seals 56 may be removable and interchangeable to permit proper fitment and/or replacement of worn mask seals 56. In certain aspects, the mask outlet 46 and the seals 56 may be formed as a unitary structure. … The seal 56 or seals 56 are typically configured to abut a 
As to Claim 31, please see the rejection of Claim 21.  The differences between Claim 21 and Claim 31 are the deletion of the requirement of the flow generator “to be mounted on the patient’s head” and the addition of “gas outlets of the flow generator”, further features of the headgear “attached to the flow generator and the conduits and configured to secure the flow generator, the patient interface, and the conduits to the patient’s head”.   Regarding the term “gas outlets of the flow generator”, the modified Bordewick, specifically Rudolph teaches outlets (via the lumen of 61/62 - “Front, left side, and right side tube connectors 60, 61, and 62 respectively project outward from the side wall 32 of the airflow distributor 6 in flow communication with the chamber 33. The front, left side and right side conduits 7, 8 and 9 are connected at one end thereof to the front, left side and right side tube connectors 60, 61 and 62 respectively.” Column 4, Lines 30-40) of the flow generator (20) which are provided on opposite sides of the flow generator as best seen in Figure 4.  Regarding the features of the headgear, the modified Bordewick, specifically Rudolph teaches the configuration of the headgear (11/12, “The system 1 generally comprises a primary conduit 5, an airflow distributor or manifold 6, a frontal conduit 7, a left side conduit 8, a right side conduit 9, a frontal strap 10, a left side strap 11, a right side strap 12 and a nasal mask 13.” Column 3, Lines 50-60) and each is connected to the flow generator (20, via 6 - “an airflow distributor or manifold 6” Column 3, Lines 50-60) by a respective connector (61/62, best seen Figure 4, “Front, left side, and right side tube connectors 60, 61, and 62 respectively project outward from the side wall 32 of the airflow distributor 6 in flow communication with the chamber 33. The front, left side and right side conduits 7, 8 and 9 are connected at one end thereof to the front, left side and right side tube connectors 60, 61 and 62 respectively.” Column 4, Lines 30-40, “the front, left side and right side tube connectors 60, 61 and 62 by interference or friction fit.” Column 4, Lines 60-65, “In use, breathable gas, such as air, under a controlled pressure is directed from the pressurized air source 20 through the primary conduit 5 to the airflow distributor 6. The gas is then directed through the tube connectors 60, 61 and 62 and the secondary conduits 7, 8 and 9 to the airtight chamber 71 formed by the mask 13 where the gas is then directed through the nostrils of the wearer under pressure to provide continuous positive airway pressure to the user to help prevent obstructive sleep apnea.” Column 5, Lines 15-25) which is secured about the patient’s head from the flow generator (20, via 6), the patient interface (13), and to the conduits (8/9).  Additionally, Primary Examiner brings to Applicant’s intention the removal of the limitation of the flow generator mounted on the head yields an additional alternative 103 rejection utilizing solely Rudolph (5,538,000) in view of Hoffman (2007/0246045) - as this combination does not yield a statutory bar inherency rejection under 102, this rejection has not been included at this time; however, it would behoove Applicant to consider and/or address this combination in the formal response to advance prosecution.
As to Claim 32, please see the rejection of Claim 22. 
As to Claim 33, please see the rejection of Claim 23.
As to Claim 34, please see the rejection of Claim 24.
As to Claim 35, the modified Bordewick, specifically Rudolph teaches the configuration of the headgear (11/12, “The system 1 generally comprises a primary conduit 5, an airflow distributor or manifold 6, a frontal conduit 7, a left side conduit 8, a right side conduit 9, a a left side strap 11, a right side strap 12 and a nasal mask 13.” Column 3, Lines 50-60) and each is connected to the flow generator (20, via 6 - “an airflow distributor or manifold 6” Column 3, Lines 50-60) by a respective connector (61/62, best seen Figure 4, “Front, left side, and right side tube connectors 60, 61, and 62 respectively project outward from the side wall 32 of the airflow distributor 6 in flow communication with the chamber 33. The front, left side and right side conduits 7, 8 and 9 are connected at one end thereof to the front, left side and right side tube connectors 60, 61 and 62 respectively.” Column 4, Lines 30-40, “the front, left side and right side tube connectors 60, 61 and 62 by interference or friction fit.” Column 4, Lines 60-65, “In use, breathable gas, such as air, under a controlled pressure is directed from the pressurized air source 20 through the primary conduit 5 to the airflow distributor 6. The gas is then directed through the tube connectors 60, 61 and 62 and the secondary conduits 7, 8 and 9 to the airtight chamber 71 formed by the mask 13 where the gas is then directed through the nostrils of the wearer under pressure to provide continuous positive airway pressure to the user to help prevent obstructive sleep apnea.” Column 5, Lines 15-25) as associated with the conduit (8/9) to receive and retain the headgear straps (11 and 12) in cooperation with the headgear connectors (61/62) of the conduits (8/9).  
	As to Claim 36, the modified Bordewick, specifically Rudolph teaches the configuration of the headgear connectors (61/62) are located at a midpoint of the conduits (8/9) and main conduit (5). 
As to Claims 37, the modified Bordewick, specifically Rudolph teaches gas outlets (via the lumen of 61/62 - “Front, left side, and right side tube connectors 60, 61, and 62 respectively project outward from the side wall 32 of the airflow distributor 6 in flow communication with The front, left side and right side conduits 7, 8 and 9 are connected at one end thereof to the front, left side and right side tube connectors 60, 61 and 62 respectively.” Column 4, Lines 30-40) of the flow generator (20) which are provided on opposite sides of the flow generator as best seen in Figure 4.  
	As to Claim 38, the modified Bordewick, specifically Rudolph teaches majority of the flow generator (20) is located posterior to the gas outlets (via the lumen of 61/62).
As to Claim 39, the modified Bordewick, specifically Rudolph teaches the gas outlets (via the lumen of 61/62) are positioned at midpoints on opposing side surfaces (best seen Figure 4) of the flow generator (via 20). 
As to Claim 40, please see the rejections of 29 and 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785